Exhibit 10.1

[Execution Copy]


AMENDMENT NO. 6 TO CREDIT AGREEMENT


        This AMENDMENT NO. 6 TO CREDIT AGREEMENT (this “Amendment”), dated as of
January 30, 2004, is entered into by and among Haynes International, Inc., a
Delaware corporation (the “Borrower”), the financial institutions party to the
below-defined Credit Agreement (the “Lenders”), Fleet Capital Corporation, in
its capacity as administrative agent for itself as a Lender and the other
Lenders (the “Administrative Agent”). Each capitalized term used herein and not
otherwise defined herein shall have the meaning given to it in the Credit
Agreement.

PRELIMINARY STATEMENTS

        WHEREAS, the Borrower, the Lenders and the Administrative Agent are
parties to a Credit Agreement, dated as of November 22, 1999 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”);

        WHEREAS, the Borrower, the Lenders and the Administrative Agent have
agreed to enter into an amendment to the Credit Agreement as set forth herein,
in each case upon the terms and conditions contained in this Amendment.

        NOW, THEREFORE, in consideration of the premises set forth above, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Borrower, the Lenders and the Administrative Agent
hereby agree as follows:

        SECTION 1.    Definitions.    As used herein, the following terms shall
have the meanings set forth below:

        “Suspension Period” shall mean the period beginning on January 30, 2004
and ending on the Suspension Termination Event.

        “Suspension Termination Event” shall mean the earlier to occur of (a)
February 29, 2004 or (b) the existence or occurrence of any one or more of the
following:

        (i)        The failure of the Borrower to comply with any term,
condition or covenant set forth in this Amendment.

        (ii)        The occurrence of any Default under the Loan Documents.

        SECTION 2.    Temporary Suspension of Senior Note Reserve During
Suspension Period.    The Borrower, the Lenders and the Administrative Agent
agree that, notwithstanding anything to the contrary in the Credit Agreement,
immediately upon the effectiveness of this Amendment, the Senior Note Reserve
shall equal $0 at all times during the Suspension Period only. Upon a Suspension
Termination Event, the agreement set forth in the preceding sentence shall
immediately terminate and the reduction of the Senior Note Reserve to $0 shall
have no force or effect, all without the requirement of any demand, presentment,
protest or notice of any kind, all of which the Borrower hereby waives. Upon a
Suspension Termination Event, the definition of the term “Senior Note Reserve”
as set forth in the Credit Agreement shall be immediately reinstated and shall
be in full force and effect, including, without limitation, for the purposes of
calculating the Borrowing Base and the Borrower’s prepayment obligation under
and in accordance with Section 2.3(B)(i) of the Credit Agreement, and the
Administrative Agent and the Lenders may proceed to exercise any and all of
their rights and remedies as if the Senior Note Reserve had not been reduced to
$0.

        SECTION 3.    Reservation of Rights.    Notwithstanding any of the
foregoing to the contrary, the Administrative Agent and the Lenders expressly
reserve all of their rights, powers, privileges and remedies under the Credit
Agreement and the other Loan Documents and/or applicable law with respect to any
event, circumstance, act or omission which has occurred or exists or which may
occur or exist on or after the date hereof, in each case whether known or
unknown, and the Administrative Agent’s or any Lender’s; failure to exercise any
such rights, powers, privileges or remedies shall not be deemed a waiver of such
rights, powers, privileges or remedies. No oral representations or course of
dealing on the part of the Administrative Agent or any Lender or any of their
officers, employees or agents, and no failure or delay by the Administrative
Agent or any Lender with respect to the exercise of any right, power, privilege
or remedy under the Credit Agreement and the other Loan Documents or applicable
law shall operate as a waiver thereof, and the single or partial exercise of any
such right, power, privilege or remedy shall not preclude any later exercise of
any other right, power, privilege or remedy.

        SECTION 4.    Amendments to the Credit Agreement.    Effective as of the
date first above written, unless otherwise specified herein, and subject to the
execution of this Amendment by the parties hereto and the satisfaction of the
conditions precedent set forth in Section 7 below, the Credit Agreement shall be
and hereby is amended as follows:

        4.1         Clause (x) of Section 7.1(A)(v) is amended and restated to
read in its entirety as follows:

 
“(x)    each calendar week, with such Borrowing Base Certificate being delivered
to the Administrative Agent on the third Business Day following the last
Business Day in such calendar week, with respect to the Eligible Inventory and
the Net Amount of Eligible Accounts related to the Borrower”
 


        4.2         Section 7.1(A)(vii) is amended and restated to read in its
entirety as follows:

 
“(vii)    Cash Flow Forecast.    Beginning November 1, 2003, (i) an eight week
statement of projected cash flow and projected average daily Revolving Credit
Availability in form and substance acceptable to the Administrative Agent, with
such projections being updated and delivered to the Administrative Agent, on a
weekly basis and

(ii)    together with the delivery of each such projected cash flow and
projected average daily Revolving Credit Availability, a statement comparing
actual results with projected results for the prior week period.”
 





- 2 -

        4.3         Section 8.1(B)(i) is amended and restated to read in its
entirety as follows:

 
“(i)    Sections 7.1(A)(i), (v), (vi), and (vii);"
 


        SECTION 5.    Covenants.    Notwithstanding anything contained in this
Amendment or in any Loan Document to the contrary, during the Suspension Period
(i) neither the Borrower nor any of its Subsidiaries may make any Permitted
Acquisition that would otherwise be permitted to be made pursuant to Section
7.3(F) of the Credit Agreement or any Investment in Permitted Acquisition that
would otherwise be permitted to be made pursuant to Section 7.3(D)(vi) of the
Credit Agreement, (ii) neither the Borrower nor any of its Subsidiaries may make
any payment of the Blackstone Monitoring Fees that would otherwise be permitted
to be made pursuant to Section 7.3(E)(iii) of the Credit Agreement, and (iii)
without the prior written consent of the Administrative Agent, neither the
Borrower nor any of its Subsidiaries may sell, assign, transfer, lease, convey
or otherwise dispose of any assets outside of the ordinary course of business
that would otherwise be permitted to be disposed of pursuant to Section
7.3(B)(iii) of the Credit Agreement.

        SECTION 6.    Interest Expense.    For the avoidance of doubt, the
Borrower, the Administrative Agent and the Lenders acknowledge and agree that
any semi-annual interest payment due on the Senior Notes (including, without
imitation, such interest payment due on March 1, 2004) shall constitute and
shall be deemed to be an Interest Expense under the Credit Agreement, whether
actually paid or not.

        SECTION 7.    Condition Precedent.    This Amendment shall become
effective as of the date above written, if, and only if, (i) the Administrative
Agent has received an executed copy of this Amendment from the Borrower, the
Lenders, and the Administrative Agent, (ii) the Administrative Agent has
received (for the account of each Lender) a non-refundable and fully earned
amendment fee in immediately available funds equal to such Lender’s Pro Rata
Share of $72,000 and (iii) Administrative Agent has received from Parent a duly
executed Consent and Reaffirmation in the form of Exhibit A attached hereto.

        SECTION 8.    Release.    The Borrower hereby represents and warrants
that the Credit Agreement and the other Loan Documents are enforceable in
accordance with their respective terms (except as the enforcement thereof may be
limited by applicable bankruptcy, insolvency or similar law affecting creditors’
rights generally and by general principles of equity) and are not subject to any
defenses or offsets of any kind whatsoever (“Defenses”) and that there are no
liabilities, claims, suits, debts, liens, losses, causes of action, demands,
rights, damages or costs, or expenses of any kind, character or nature
whatsoever, known or unknown, fixed or contingent (collectively, the “Claims”),
which the Borrower may have or claim to have against the Administrative Agent or
any Lender, or any of their respective affiliates, agents, employees, officers,
directors, representatives, attorneys, successors and assigns (collectively, the
“Lender Released Parties”), which might arise out of or be connected with or
related to any act of commission or omission of the Lender Released Parties
existing or occurring on or prior to the date of this Amendment relating to or
arising out of or in connection with the Obligations or any Loan Document or any
other agreement or transaction contemplated thereby. In furtherance of the
foregoing, the Borrower hereby waives, releases, acquits and forever discharges
the Lender Released Parties from any and all (i) Defenses which it may have as
of the date hereof in connection with or relating to the Credit Agreement or any
other Loan Document, and (ii) Claims that the Borrower may have or claim to have
as of the date hereof, relating to or arising out of or in connection with or
relating to the Obligations or any Loan Document or any other agreement or
transaction contemplated thereby or any action taken in connection therewith
from the beginning of time up to and including the date of the execution and
delivery of this Amendment. The Borrower further agrees forever to refrain from
commencing, instituting or prosecuting any lawsuit, action or other proceeding
against any Lender Released Parties with respect to any and all Claims expressly
released herein.




- 3 -

        SECTION 9.    Representations and Warranties.    The Borrower represents
and warrants that:

        9.1         The execution, delivery and performance by Borrower of this
Amendment have been duly authorized by all necessary corporate action.

        9.2         This Amendment and the Credit Agreement, as amended hereby,
constitute legal, valid and binding obligation of the Borrower and are
enforceable against the Borrower in accordance with their terms (except as the
enforcement thereof may be limited by applicable bankruptcy, insolvency or
similar law affecting creditors’ rights generally and by general principles of
equity).

        9.3         Each of the representations and warranties contained in the
Credit Agreement and the other Loan Documents is true and correct in all
material respects on and as of the date hereof as if made on the date hereof,
except to the extent that such representations and warranties expressly relate
to an earlier date;

        9.4         Neither the execution, delivery and performance of this
Amendment nor the consummation of the transactions contemplated hereby does or
shall contravene, result in a breach of, or violate (i) any provision of the
Borrower’s certificate or articles of incorporation or bylaws, (ii) any law or
regulation, or any order or decree of any court or government instrumentality,
or (iii) any indenture, mortgage, deed of trust, lease, agreement or other
instrument to which the Borrower is a party or by which Borrower or any of its
property is bound, except in any such case to the extent such conflict or breach
has been waived by a written waiver document, a copy of which has been delivered
to Agent on or before the date hereof; and

        9.5         No Unmatured Default or Default has occurred and is
continuing under the Loan Documents.




- 4 -

        SECTION 10.    Reference to and Effect on the Credit Agreement and the
other Loan Documents.

        10.1        Neither the reduction of the Senior Note Reserve to $0 set
forth in Section 2 above nor any anything in this Amendment or in any ongoing
discussions or negotiations which may take place between the Administrative
Agent, any Lender, the Borrower or any other Person shall directly or indirectly
(i) create any obligation to defer any enforcement action, (ii) constitute a
consent or waiver of any past, present or future Default or other violation of
any provisions of the Credit Agreement and the other Loan Documents, (iii)
amend, modify or operate as a waiver of any provision of the Credit Agreement
and the other Loan Documents, except as expressly set forth herein, or any
right, power, privilege or remedy of the Administrative Agent and the Lenders
thereunder, or (iv) constitute a course of dealing or other basis for altering
any Obligation of the Borrower or any other Person obligated under the Credit
Agreement and the other Loan Documents or any other contract or instrument.

        10.2         The reduction of the Senior Note Reserve to $0 set forth in
Section 2 above is effective solely during the Suspension Period and such
reduction and the amendments set forth herein are effective solely for the
purposes set forth herein and shall be limited precisely as written, and shall
not be deemed to (i) except as expressly provided in this Amendment, be a
consent to any amendment, waiver or modification of any term or condition of the
Credit Agreement or of any other Loan Document or (ii) prejudice any right or
rights that the Agent or any Lender may now have or may have in the future under
or in connection with the Credit Agreement or any other Loan Document.

        10.3         This Amendment shall be construed in connection with and as
part of the Credit Agreement and all terms, conditions, representations,
warranties, covenants and agreements set forth in the Credit Agreement and each
other Loan Document, except as herein amended or waived, are hereby ratified and
confirmed and shall remain in full force and effect.

        10.4         Upon the effectiveness of this Amendment, each reference in
the Credit Agreement to “this Credit Agreement”, “hereunder”, “hereof”, “herein”
or words of similar import shall mean and be a reference to the Credit Agreement
as amended hereby.

        SECTION 11.    Costs And Expenses.    As provided in Section 10.7(A) of
the Credit Agreement, the Borrower agrees to reimburse the Administrative Agent
for all reasonable costs, internal charges, and out-of-pocket expenses
(including reasonable attorneys’ and paralegals’ fees and time charges of
attorneys and paralegals) paid or incurred in connection with the preparation,
execution, delivery and administration of this Amendment (and the other
documents to be delivered in connection herewith).

        SECTION 12.    No Third Party Beneficiaries.    This Amendment does not
create, and shall not be construed as creating, any rights enforceable by any
person not a party to this Amendment.

        SECTION 13.    Loan Document.    This Amendment shall constitute a Loan
Document.




- 5 -

        SECTION 14.     Severability.    In case any provision in or obligation
under this Amendment shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

        SECTION 15.    Governing Law.    This Amendment shall be governed and
construed in accordance with laws (including 735 ILCS Section 105/5-1 et seq.
but otherwise without regard to conflict of law provisions) of the State of
Illinois.

        SECTION 16.    Headings.    Section headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purposes.

        SECTION 17.    Counterparts.    This Amendment may be executed by one or
more of the parties to the Amendment on any number of separate counterparts and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.

        SECTION 18.    Signatures by Fax.    Delivery of an executed counterpart
of this Amendment by fax shall have the same force and effect as the delivery of
an original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by fax shall also deliver an original
executed counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of this Amendment.

[The remainder of this page is internationally blank]




- 6 -

        IN WITNESS WHEREOF, this Amendment has been duly executed and delivered
on the date first above written.

  HAYNES INTERNATIONAL, INC.


By:  /s/  Calvin S. McKay

--------------------------------------------------------------------------------


Print Name:  Calvin S. McKay

--------------------------------------------------------------------------------


Title:  VP Finance

--------------------------------------------------------------------------------



FLEET CAPITAL CORPORATION, as a Lender
and as Administrative Agent


By:  /s/  Robert J. Lund

--------------------------------------------------------------------------------


Print Name:  Robert J. Lund

--------------------------------------------------------------------------------


Title:  Senior Vice President

--------------------------------------------------------------------------------



THE CIT GROUP/BUSINESS CREDIT, INC.,
as a Lender


By:  /s/  Glenn P. Bartley

--------------------------------------------------------------------------------


Print Name:  Glenn P. Bartley

--------------------------------------------------------------------------------


Title:  Vice President

--------------------------------------------------------------------------------



NATIONAL CITY COMMERICIAL FINANCE, INC.,
as a Lender


By:  /s/  Elizabeth M. Lynch

--------------------------------------------------------------------------------


Print Name:  Elizabeth M. Lynch

--------------------------------------------------------------------------------


Title:  SVP

--------------------------------------------------------------------------------





- 7 -

Signature Page to Amendment
No. 6 to Credit Agreement

EXHIBIT A


CONSENT AND REAFFIRMATION


        The undersigned hereby (i) acknowledges receipt of a final, signed copy
of the foregoing Amendment No. 6 to Credit Agreement (the “Amendment”;
capitalized terms used and not defined herein having the meanings assigned
thereto in the Amendment); (ii) consents to the execution and delivery by the
Borrower of the Amendment; (iii) agrees to cause Borrower to comply with the
terms and conditions of the Amendment; and (iv) affirms that nothing contained
in the Amendment shall modify in any respect whatsoever its guaranty of the
Obligations of the Borrower to the Agent for the benefit of the Lenders as
provided in that certain Guaranty, dated as of November 22, 1999 (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”)
or any other Loan Document to which it is a party and reaffirms that the
Guaranty and all other Loan Documents to which it is a party shall continue to
remain in full force and effect. Although the undersigned have been informed of
the matters set forth herein and has acknowledged and agreed to same, the
undersigned understands that neither the Administrative Agent nor any Lender has
any obligation to inform the undersigned of such matters in the future or to
seek either of the undersigned’s acknowledgment or agreement to future
amendments, waivers or consents, and nothing herein shall create such a duty.

        IN WITNESS WHEREOF, the undersigned has executed this Consent and
Reaffirmation on and as of the date of the Agreement.

  HAYNES HOLDINGS, INC.,
a Delaware corporation



By:  /s/  Calvin S. McKay

--------------------------------------------------------------------------------


Print Name:  Calvin S. McKay

--------------------------------------------------------------------------------


Title:  VP Finance

--------------------------------------------------------------------------------


Exhibti A to Amendment No. 6 To
Credit Agreement